Per Curiam.
Respondent was admitted to practice by this Court in 2003. He was previously admitted to practice in New Jersey in 2002 and maintained a law practice in New Jersey.
*1381By order dated October 15, 2013, the Supreme Court of New Jersey suspended respondent’s license to practice law for one year, effective November 15, 2013, after finding that he engaged in professional misconduct involving record-keeping violations, knowingly making a false statement of material fact in a disciplinary matter and dishonesty, deceit, fraud or misrepresentation in connection with a real estate transaction. As a result of the discipline imposed in New Jersey, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has replied to the motion.
We conclude that respondent has not established any of the available defenses to petitioner’s motion for discipline {see 22 NYCRR 806.19 [d]), which motion is granted. Having considered the nature of respondent’s misconduct and the consequent discipline imposed in New Jersey, we conclude that respondent should also be suspended from the practice of law in this state for a period of one year.
Lahtinen, J.E, Stein, Garry, Egan Jr. and Devine, JJ., concur.
Ordered that petitioner’s motion is granted; and it is further ordered that responded is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys {see 22 NYCRR 806.9).